         Case 1:20-cr-00330-AJN Document 279 Filed 05/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
                                                                                           5/13/21
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                     20-CR-330 (AJN)
  Ghislaine Maxwell,
                                                                          ORDER
                         Defendant.


ALISON J. NATHAN, District Judge:

        On May 12, 2021, the Defendant submitted a response to the Government’s May 4 and

May 6 letters. See Dkt. Nos. 269, 271. She submitted it under temporary seal, though she noted

that she is willing to file the response and its corresponding exhibits on the public docket. The

Government is hereby ORDERED to notify the Court by May 14, 2021 whether it requests that

any part of the Defendant’s submission be redacted or filed under seal; any such request must be

justified by reference to the test articulated in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d

110 (2d Cir. 2006).

       SO ORDERED.

 Dated: May 13, 2021
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
